DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all reference numbers in fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “longer tap filter” in claim 16 and claim 33 is a relative term which renders the claim indefinite. The term “longer tap filter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The comparison being made is unclear as a “longer tap filter” is being claimed, while it is unclear what the tap filter is “longer” than or what is considered “longer”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotra et al. (“CE11-related: CTU line buffer reduction for long filter deblocking”, JVET-L0572-v2, 3-12 Oct. 2018), hereinafter Kotra. An NPL copy of Kotra has been attached and is being referred to for the citations below.
The applied reference has a common assignee and multiple common applicants with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claim 18, Kotra discloses a deblocking method for deblocking block edges between image blocks, the block edges comprise a horizontal block edge between a first image block and a second image block, the first image block having a block size SA along a vertical direction and the second image block having a block size SB along the vertical direction, the vertical direction being perpendicular to the horizontal block edge (p. 2, top), the device comprising: 
	a de-blocking filter configured to, when the horizontal block edge is overlapped with a horizontal coding tree block (CTB) boundary, the first image block being a block above the CTB boundary and the second image block being a block below the CTB boundary (p. 1, section 1, Introduction and p. 2, section 2, top); 
	modify values of at most MA samples of the first image block as first filter output values, the at most MA samples being obtained from a column of the first image block that is perpendicular to and adjacent to the horizontal block edge (p. 1, section 1, Introduction and p. 2, section 2, top); and 
	modify values of at most MB samples of the second image block as second filter output values, the at most MB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge (p. 1, section 1, Introduction and p. 2, section 2, top); 
	wherein MA ≠ MB and MA is determined based on a line buffer size of a line buffer associated with the CTB boundary (p. 1, section 1, Introduction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13, 16, 18-19, 30, 33 and 35 are also rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. 2019/0306515) in view of Fuchs (U.S. 2006/0002475), hereinafter Fuchs.

	Regarding claims 1 and 18, Shima discloses a device and method for deblocking block edges between image blocks, the block edges comprise a horizontal block edge between a first image block and a second image block, the first image block having a block size SA along a vertical direction and the second image block having a block size SB along the vertical direction, the vertical direction being perpendicular to the horizontal block edge ([0057]), the device comprising: 
	a de-blocking filter configured to, when the horizontal block edge is overlapped with a horizontal coding tree block (CTB) boundary, the first image block being a block above the CTB boundary and the second image block being a block below the CTB boundary ([0057]): 
	modify values of at most MA samples of the first image block as first filter output values, the at most MA samples being obtained from a column of the first image block that is perpendicular to and adjacent to the horizontal block edge ([0057]): and 
	modify values of at most MB samples of the second image block as second filter output values, the at most MB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge ([0057]): 
	wherein MA ≠ MB ([0057]).
	Shima does not explicitly disclose MA is determined based on a line buffer size of a line buffer associated with the CTB boundary.
	However, Fuchs teaches MA is determined based on a line buffer size of a line buffer associated with the CTB boundary (Fuchs [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shima’s device and method with the missing limitations as taught by Fuchs to support edge filtering so that video compression can be effectively applied (Fuchs [0011]).

	Regarding claims 2 and 19, Shima in view of Fuchs teaches the device of claim 1, wherein when the horizontal block edge is overlapped with the horizontal coding tree block (CTB) boundary, the de-blocking filter is further configured to: 
	use values of at most DA samples of the first image block as first filter decision values, the at most DA samples being obtained from a column of the first image block that is perpendicular to and adjacent to the horizontal block edge (Shima [0057] and fig. 3): and 
	use values of at most DB samples of the second image block as second filter decision values, the at most DB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge (Shima [0057] and fig. 3); 
	wherein DA ≠ DB (Shima [0057] and fig. 3) and DA is determined based on the line buffer size of the line buffer associated with the CTB boundary (Fuchs [0041]).
	The same motivation for claim 1 applies to claim 2.

	Regarding claims 13 and 30, Shima in view of Fuchs teaches the device of claim 1, wherein the second image block is a current image block, and the first image block is a neighboring image block adjacent to the current image block (Shima [0057] and fig. 3).

	Regarding claims 16 and 33, Shima in view of Fuchs teaches the device of claim 1, wherein the de-blocking filter is a longer tap filter, an asymmetric filter, or an asymmetric tap filter (Shima [0057]).

	Regarding claim 35, Shima in view of Fuchs teaches a non-transitory computer-readable media storing computer instructions (Shima [0120]) for deblocking block edges between image blocks, the block edges comprise a horizontal block edge between a first image block and a second image block, the first image block having a block size SA along a vertical direction and the second image block having a block size SB along the vertical direction, the vertical direction being perpendicular to the horizontal block edge, the computer instructions, when executed by one or more processors, cause the one or more processors to perform the steps: when the horizontal block edge is overlapped with a horizontal coding tree block (CTB) boundary, the first image block being a block above the CTB boundary and the second image block being a block below the CTB boundary: modifying values of at most MA samples of a first image block as first filter output values, the at most MA samples being obtained from a column of the first image block that is perpendicular to and adjacent to a horizontal block edge, and modifying values of at most MB samples of a second image block as second filter output values, the at most MB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge, wherein MA ≠ MB and MA is determined based on a line buffer size of a line buffer associated with the CTB boundary (see citations and analysis for claim 1).

Claims 1-2, 5, 13-16, 19, 22, 30-33 and 35 are rejected under 35 U.S.C. 103 as being obvious over Kotra in view of Shima.
The applied reference Kotra has a common assignee and multiple common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claims 1 and 35, Kotra further discloses a method for deblocking block edges between image blocks, the block edges comprise a horizontal block edge between a first image block and a second image block, the first image block having a block size SA along a vertical direction and the second image block having a block size SB along the vertical direction, the vertical direction being perpendicular to the horizontal block edge, the computer instructions, when executed by one or more processors, cause the one or more processors to perform the steps: when the horizontal block edge is overlapped with a horizontal coding tree block (CTB) boundary, the first image block being a block above the CTB boundary and the second image block being a block below the CTB boundary: modifying values of at most MA samples of a first image block as first filter output values, the at most MA samples being obtained from a column of the first image block that is perpendicular to and adjacent to a horizontal block edge, and modifying values of at most MB samples of a second image block as second filter output values, the at most MB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge, wherein MA ≠ MB and MA is determined based on a line buffer size of a line buffer associated with the CTB boundary (see citations and analysis for claim 1).
	Kotra does not explicitly disclose a device or non-transitory computer-readable media storing computer instructions.
	However, Shima teaches a device and a non-transitory computer-readable media storing computer instructions (Shima [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotra’s method with the missing limitations as taught by Shima to increase video coding efficiency (Shima [0008]).

	Regarding claims 2 and 19, Kotra in view of Shima teaches the device of claim 1, wherein when the horizontal block edge is overlapped with the horizontal coding tree block (CTB) boundary, the de-blocking filter is further configured to: 
	use values of at most DA samples of the first image block as first filter decision values, the at most DA samples being obtained from a column of the first image block that is perpendicular to and adjacent to the horizontal block edge (Kotra p. 1, Abstract): and 
	use values of at most DB samples of the second image block as second filter decision values, the at most DB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge (Kotra p. 1, Abstract); 
	wherein DA ≠ DB (Kotra p. 1, section 1, Introduction) and DA is determined based on the line buffer size of the line buffer associated with the CTB boundary (Kotra p. 1, section 1, Introduction).

	Regarding claims 5 and 22, Kotra in view of Shima teaches the device of claim 1, wherein when the first image block and the second image block are chroma blocks, the line buffer has the line buffer size of 2 lines, or when the first image block and the second image block are luma blocks, the line buffer has the line buffer size of 4 lines (Kotra p. 1, Abstract).

	Regarding claims 13 and 30, Kotra in view of Shima teaches the device of claim 1, wherein the second image block is a current image block, and the first image block is a neighboring image block adjacent to the current image block (Shima [0057] and fig. 3) (Kotra p. 2).
	The same motivation and analysis for claim 1 applies to claims 13 and 30.

	Regarding claims 14 and 31, Kotra in view of Shima teaches the device of claim 1, wherein samples pi of the first image block are luma samples, or the samples pi of the first image block are chroma samples, wherein i belongs to {0, 1, 2, ... , SA-1} (Kotra p. 2).

	Regarding claims 15 and 32, Kotra in view of Shima teaches the device of claim 1, wherein when the first and second image blocks are chroma blocks, the de-blocking filter is configured to determine whether the horizontal block edge is overlapped with a horizontal chroma CTB boundary; or when the first and second image blocks are luma blocks, the de-blocking is configured to determine whether the horizontal block edge is overlapped with a horizontal luma CTB boundary (Kotra p. 1, Abstract).

	Regarding claims 16 and 33, Kotra in view of Shima teaches the device of claim 1, wherein the de-blocking filter is a longer tap filter, an asymmetric filter, or an asymmetric tap filter (Shima [0057]) (Kotra p. 1, Abstract and Title).
	The same motivation and analysis for claim 1 applies to claims 16 and 33.

Claims 3-4, 10, 12, 20-21, 27 and 29 are further rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Fuchs as applied to claim 1 above, and further in view of Andersson et al. (“CE2-2.1.1: Long deblocking filters and fixes”, JVET-K0307-v1, 10-18, July 2018), hereinafter Andersson. An NPL copy of Andersson has been attached.

	Regarding claims 3 and 20, Shima in view of Fuchs teaches the device of claim 1. Shima does not explicitly disclose wherein if the line buffer has the line buffer size of X lines, for the first image block, MA=X-1, wherein X is a positive integer.
	However, Andersson teaches, wherein if the line buffer has the line buffer size of X lines, for the first image block, MA=X-1, wherein X is a positive integer (Andersson p. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device and method taught by Shima in view of Fuchs with the missing limitations as taught by Andersson to improve subjective quality over the anchors at low bitrates (Andersson p. 1, Abstract).

	Regarding claims 4 and 21, Shima in view of Fuchs and Andersson teaches the device of claim 2, wherein if the line buffer has the line buffer size of X lines, for the first image block, DA=X and MA=X-1, wherein X is a positive integer (Andersson p. 3).
	The same motivation and analysis for claim 3 applies.

	Regarding claims 10 and 27, Shima in view of Fuchs and Andersson teaches the device of claim 2, wherein when both the first image block and the second image block are luma blocks and SB and SA are equal to or greater than 32, DB= 8 and DA=4 (Andersson p. 2, top); or when both the first image block and the second image block are luma blocks and SB is equal to or greater than 32 and SA is equal to or greater than 16, DB= 8 and DA=4 (Andersson p. 2, top).
	The same motivation and analysis for claim 3 applies.

	Regarding claims 12 and 29, Shima in view of Fuchs and Andersson teaches the device of claim 2, wherein when the first image block and the second image block are chroma blocks and SB and SA are equal to or greater than 8 (Andersson p. 2, top), DB= 4 and DA=2 (Andersson p. 3, section 2.1).
	The same motivation and analysis for claim 3 applies.

Claims 3-4, 10-12, 17, 20-21, 27-29, 34 and 36 are further rejected under 35 U.S.C. 103 as being unpatentable over Kotra in view of Shima as applied to claim 1 above, and further in view of Andersson et al. (“CE2-2.1.1: Long deblocking filters and fixes”, JVET-K0307-v1, 10-18, July 2018), hereinafter Andersson. An NPL copy of Andersson has been attached.
The applied reference Kotra has a common assignee and multiple common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claims 3 and 20, Kotra in view of Shima and Andersson teaches the device of claim 1, wherein if the line buffer has the line buffer size of X lines, for the first image block, MA=X-1, wherein X is a positive integer (Andersson p. 3).
	The same motivation and analysis for the Shima in view of Fuchs and Andersson rejection of claim 3 applies.

	Regarding claims 4 and 21, Kotra in view of Shima and Andersson teaches the device of claim 2, wherein if the line buffer has the line buffer size of X lines, for the first image block, DA=X and MA=X-1, wherein X is a positive integer (Andersson p. 3).
	The same motivation and analysis for the Shima in view of Fuchs and Andersson rejection of claim 4 applies.

	Regarding claims 10 and 27, Kotra in view of Shima and Andersson teaches the device of claim 2, wherein when both the first image block and the second image block are luma blocks and SB and SA are equal to or greater than 32 (Kotra p. 3, top), DB= 8 and DA=4 (Kotra pgs. 2-3 and Andersson p. 2, top); or when both the first image block and the second image block are luma blocks and SB is equal to or greater than 32 and SA is equal to or greater than 16 (Kotra p. 3, top), DB= 8 and DA=4 (Kotra pgs. 2-3 and Andersson p. 2, top).
	The same motivation and analysis for claim 3 applies.

	Regarding claims 11 and 28, Kotra in view of Shima and Andersson teaches the device of claim 1, wherein when the first image block and the second image block are chroma blocks (Kotra p. 1, Abstract) and SA and SB are equal to or greater than 8 (Andersson p. 2 top and Kotra p. 4, top), MB = 3 and MA = 1 (Andersson p. 2).
	The same motivation and analysis for the Shima in view of Fuchs and Andersson rejection of claim 3 applies.

	Regarding claims 12 and 29, Kotra in view of Shima and Andersson teaches the device of claim 2, wherein when the first image block and the second image block are chroma blocks and SB and SA are equal to or greater than 8 (Kotra p. 4 and Andersson p. 2, top), DB= 4 and DA=2 (Kotra p. 1, Abstract and Andersson p. 3, section 2.1).
	The same motivation and analysis for claim 3 applies.

	Regarding claims 17 and 34, Kotra in view of Shima and Andersson teaches a device for deblocking block edges between image blocks, the block edges comprise a horizontal block edge between a first image block and a second image block, the first image block having a block size SA along a vertical direction and the second image block having a block size SB along the vertical direction, the vertical direction being perpendicular to the horizontal block edge, the device comprising: a de-blocking filter configured to, when the horizontal block edge is overlapped with a horizontal coding tree block (CTB) boundary, the first image block being a block above the CTB boundary and the second image block being a block below the CTB boundary: modify values of at most MA samples of the first image block as first filter output values, the at most MA samples being obtained from a column of the first image block that is perpendicular to and adjacent to the horizontal block edge, wherein MA=1; and modify values of at most MB samples of the second image block as second filter output values, the at most MB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge, wherein MB=3, wherein SA and SB are equal to or greater than 8 (see citations and analysis for claims 1 and 11).

	Regarding claim 36, Kotra in view of Shima and Andersson teaches a non-transitory computer-readable media storing computer instructions (Shima [0120]) for deblocking block edges between image blocks, the block edges comprise a horizontal block edge between a first image block and a second image block, the first image block having a block size SA along a vertical direction and the second image block having a block size SB along the vertical direction, the vertical direction being perpendicular to the horizontal block edge, the computer instructions, when executed by one or more processors, cause the one or more processors to perform the steps: when a horizontal block edge is overlapped with a horizontal coding tree block (CTB) boundary, the first image block being a block above the CTB boundary and the second image block being a block below the CTB boundary: modifying values of at most MA samples of a first image block as first filter output values, the at most MA samples being obtained from a column of the first image block that is perpendicular to and adjacent to the horizontal block edge, wherein MA=1; and modifying values of at most MB samples of a second image block as second filter output values, the at most MB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge, wherein MB=3, wherein SA and SB are equal to or greater than 8 (Andersson p. 2, top and Fuchs [0015]) (also see citations and analysis for claims 1 and 11). 

Claims 5 and 22 are further rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Fuchs as applied to claim 1 above, and further in view of Ratcliffe (U.S. 7,197,194).

	Regarding claims 5 and 22, Shima in view of Fuchs teaches the device of claim 1. Shima does not explicitly disclose wherein when the first image block and the second image block are chroma blocks, the line buffer has the line buffer size of 2 lines, or when the first image block and the second image block are luma blocks, the line buffer has the line buffer size of 4 lines.
	However, Ratcliffe teaches, wherein when the first image block and the second image block are chroma blocks, the line buffer has the line buffer size of 2 lines, or when the first image block and the second image block are luma blocks, the line buffer has the line buffer size of 4 lines (Ratcliffe col. 12, line 61-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Shima in view of Fuchs with the missing limitations as taught by Ratcliffe to create a filter with more flexible scaling factors and/or reduced memory bandwidth (Ratcliffe col. 2, lines 60-62).
	As shown above, all of the limitations are known, they can be applied to a known device such as processor to yield a predictable result of creating a filter with more flexible scaling factors.

Claims 6-8 and 23-25 are further rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Fuchs as applied to claim 1 above, and further in view of Ikeda (U.S. 2014/0112396).

	Regarding claims 6 and 23, Shima in view of Fuchs teaches the device of claim 1. Shima does not explicitly disclose wherein if the line buffer associated with the CTB boundary has the line buffer size of X lines, a sample pi of the first image block is used as a padded value which replaces the other samples which belongs to the first image block and which are outside the line buffer, wherein i = X-1.
	However, Ikeda teaches, wherein if the line buffer associated with the CTB boundary has the line buffer size of X lines, a sample pi of the first image block is used as a padded value which replaces the other samples which belongs to the first image block and which are outside the line buffer, wherein i = X-1 (Ikeda [0250], [0259] and fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device and method taught by Shima in view of Fuchs with the missing limitations as taught by Ikeda to allow a deblocking filtering process to apply filtering appropriately (Ikeda [0001]).

Regarding claims 7 and 24, Shima in view of Fuchs and Ikeda teaches the device of claim 1, wherein a filter coefficient (Ikeda [0195]) of a sample pi of the first image block is determined in such a way that the sample pi (Ikeda fig. 18), which belongs to the first image block and which is the outermost sample allowed to be stored in the line buffer, is used as a padding value and replaces the other samples which belong to the first image block and which are outside the line buffer (Ikeda [0250], [0259] and fig. 18).
The same motivation and analysis for claim 6 applies.

Regarding claims 8 and 25, Shima in view of Fuchs and Ikeda teaches the device of claim 1, wherein a filter coefficient (Ikeda [0195]) associated with a sample pi (Ikeda fig. 18) of the first image block is determined based on the number of times the sample pi is used as a padding value, wherein the sample pi belongs to the first image block and is the outermost sample allowed to be stored in the line buffer associated with the CTB boundary (Ikeda [0250], [0259] and fig. 18).
The same motivation and analysis for claim 6 applies.

Claims 6-8 and 23-25 are further rejected under 35 U.S.C. 103 as being unpatentable over Kotra in view of Shima as applied to claim 1 above, and further in view of Ikeda (U.S. 2014/0112396).
The applied reference Kotra has a common assignee and multiple common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claims 6 and 23, Kotra in view of Shima teaches the device of claim 1. Kotra does not explicitly disclose wherein if the line buffer associated with the CTB boundary has the line buffer size of X lines, a sample pi of the first image block is used as a padded value which replaces the other samples which belongs to the first image block and which are outside the line buffer, wherein i = X-1.
	However, Ikeda teaches, wherein if the line buffer associated with the CTB boundary has the line buffer size of X lines, a sample pi of the first image block is used as a padded value which replaces the other samples which belongs to the first image block and which are outside the line buffer, wherein i = X-1 (Ikeda [0250], [0259] and fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device and method taught by Kotra in view of Shima with the missing limitations as taught by Ikeda to allow a deblocking filtering process to apply filtering appropriately (Ikeda [0001]).

Regarding claims 7 and 24, Kotra in view of Shima and Ikeda teaches the device of claim 1, wherein a filter coefficient (Ikeda [0195]) of a sample pi of the first image block is determined in such a way that the sample pi (Ikeda fig. 18), which belongs to the first image block and which is the outermost sample allowed to be stored in the line buffer, is used as a padding value and replaces the other samples which belong to the first image block and which are outside the line buffer (Ikeda [0250], [0259] and fig. 18).
The same motivation and analysis for claim 6 applies.

Regarding claims 8 and 25, Kotra in view of Shima and Ikeda teaches the device of claim 1, wherein a filter coefficient (Ikeda [0195]) associated with a sample pi (Ikeda fig. 18) of the first image block is determined based on the number of times the sample pi is used as a padding value, wherein the sample pi belongs to the first image block and is the outermost sample allowed to be stored in the line buffer associated with the CTB boundary (Ikeda [0250], [0259] and fig. 18).
The same motivation and analysis for claim 6 applies.

Claims 9, 14-15, 26, 31 and 32 are further rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Fuchs as applied to claim 1 above, and further in view of Zhu et al. (“CE2: Deblocking Improvements for Large CUs (Test 2.1.7)”, JVET-K0315-v1, 10-18, July 2018), hereinafter Zhu. An NPL copy of Andersson has been attached.

	Regarding claims 9 and 26, Shima in view of Fuchs teaches the device of claim 1. , wherein when both the first image block and the second image block are luma blocks and SB and SA are equal to or greater than 32 (Kotra p. 3, top); or when both the first image block and the second image block are luma blocks and SB is equal to or greater than 32 and SA is equal to or greater than 16 (Kotra p. 3, top).
	Shima does not explicitly disclose wherein when both the first image block and the second image block are luma blocks and SB and SA are equal to or greater than 32, MB = 7 and MA = 3; or when both the first image block and the second image block are luma blocks and SB is equal to or greater than 32 and SA is equal to or greater than 16, MB = 7 and MA = 3.
	However, Zhu teaches wherein when both the first image block and the second image block are luma blocks and SB and SA are equal to or greater than 32 (Zhu p. 2, section 2.1), MB = 7 and MA = 3 (Zhu, p. 3); or when both the first image block and the second image block are luma blocks and SB is equal to or greater than 32 and SA is equal to or greater than 16, MB = 7 and MA = 3 (Zhu, p. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device and method taught by Shima in view of Fuchs with the missing limitations as taught by Zhu to improve subjective quality at low bitrates (Zhu p. 1, Abstract).

	Regarding claims 14 and 31, Shima in view of Fuchs and Zhu teaches the device of claim 1, wherein samples pi of the first image block are luma samples, or the samples pi of the first image block are chroma samples, wherein i belongs to {0, 1, 2, ... , SA-1} (Zhu p. 2, section 2, top).
	The same motivation and analysis for claim 9 applies.

	Regarding claims 15 and 32, Shima in view of Fuchs and Zhu teaches the device of claim 1, wherein when the first and second image blocks are chroma blocks, the de-blocking filter is configured to determine whether the horizontal block edge is overlapped with a horizontal chroma CTB boundary; or when the first and second image blocks are luma blocks, the de-blocking is configured to determine whether the horizontal block edge is overlapped with a horizontal luma CTB boundary (Zhu p. 1, Abstract and p. 6, section 2.6).
	The same motivation and analysis for claim 9 applies.

Claims 9 and 26 are further rejected under 35 U.S.C. 103 as being unpatentable over Kotra in view of Shima as applied to claim 1 above, and further in view of Zhu et al. (“CE2: Deblocking Improvements for Large CUs (Test 2.1.7)”, JVET-K0315-v1, 10-18, July 2018), hereinafter Zhu. An NPL copy of Andersson has been attached.
The applied reference Kotra has a common assignee and multiple common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claims 9 and 26, Kotra in view of Shima teaches the device of claim 1, wherein when both the first image block and the second image block are luma blocks and SB and SA are equal to or greater than 32 (Kotra p. 3, top); or when both the first image block and the second image block are luma blocks and SB is equal to or greater than 32 and SA is equal to or greater than 16 (Kotra p. 3, top).
	Kotra does not explicitly disclose MB = 7 and MA = 3.
	However, Zhu teaches MB = 7 and MA = 3 (Zhu, p. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device and method taught by Kotra in view of Shima with the missing limitations as taught by Zhu to improve subjective quality at low bitrates (Zhu p. 1, Abstract).

Claims 11, 17, 28, 34 and 36 are further rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Fuchs as applied to claim 1 above, and further in view of Zhu and Andersson.
The applied reference Kotra has a common assignee and multiple common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claims 11 and 28, Shima in view of Fuchs, Andersson and Zhu teaches the device of claim 1, wherein when the first image block and the second image block are chroma blocks and SA and SB are equal to or greater than 8 (Andersson p. 2, top and Zhu p. 2, section 2), MB = 3 and MA = 1 (Andersson p. 2).
	The same motivation and analysis for claims 3 and 9 apply.

	Regarding claims 17 and 34, Shima in view of Fuchs, Zhu and Andersson teaches a device for deblocking block edges between image blocks, the block edges comprise a horizontal block edge between a first image block and a second image block, the first image block having a block size SA along a vertical direction and the second image block having a block size SB along the vertical direction, the vertical direction being perpendicular to the horizontal block edge, the device comprising: a de-blocking filter configured to, when the horizontal block edge is overlapped with a horizontal coding tree block (CTB) boundary, the first image block being a block above the CTB boundary and the second image block being a block below the CTB boundary: modify values of at most MA samples of the first image block as first filter output values, the at most MA samples being obtained from a column of the first image block that is perpendicular to and adjacent to the horizontal block edge, wherein MA=1; and modify values of at most MB samples of the second image block as second filter output values, the at most MB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge, wherein MB=3, wherein SA and SB are equal to or greater than 8 (Fuchs [0015] and Andersson p. 2, top) (also see citations and analysis for claims 1 and 11).

	Regarding claim 36, Shima in view of Fuchs, Zhu and Andersson teaches a non-transitory computer-readable media storing computer instructions (Shima [0120]) for deblocking block edges between image blocks, the block edges comprise a horizontal block edge between a first image block and a second image block, the first image block having a block size SA along a vertical direction and the second image block having a block size SB along the vertical direction, the vertical direction being perpendicular to the horizontal block edge, the computer instructions, when executed by one or more processors, cause the one or more processors to perform the steps: when a horizontal block edge is overlapped with a horizontal coding tree block (CTB) boundary, the first image block being a block above the CTB boundary and the second image block being a block below the CTB boundary: modifying values of at most MA samples of a first image block as first filter output values, the at most MA samples being obtained from a column of the first image block that is perpendicular to and adjacent to the horizontal block edge, wherein MA=1; and modifying values of at most MB samples of a second image block as second filter output values, the at most MB samples being obtained from a column of the second image block that is perpendicular to and adjacent to the horizontal block edge, wherein MB=3, wherein SA and SB are equal to or greater than 8 (Fuchs [0015] and Andersson p. 2, top) (also see citations and analysis for claims 1 and 11). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norkin et al. (“Description of Core Experiment (CE11): Deblocking”, JVET-K1031-v5, 10-18, July 2018) discloses multiple deblocking filter techniques. An NPL copy of Norkin has been attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482